UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                December 23, 2005

                                       Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge


No. 04-3004

UNITED STATES OF AMERICA,                      Appeal from the United States District
    Plaintiff-Appellee,                        Court for the Northern District of
                                               Indiana, Hammond Division
      v.
                                               No. 2:01 CR 157
JOHNNY MARTINEZ,
    Defendant-Appellant.                       James T. Moody,
                                               Judge.


                                     ORDER

        On limited remand under United States v. Paladino, 401 F.3d 471 (7th Cir.
2005), the district court responded that under an advisory guidelines regime it
would not have imposed a different sentence. We invited the parties to file
memoranda concerning the district court’s response but only the government did so.
Martinez’s 210-month sentence was well below the guideline range of 360 months to
life in prison. Our independent review does not suggest the sentence is
unreasonable, and we accordingly AFFIRM the judgement.